Citation Nr: 0707134	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-16 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a higher initial rating for service-connected 
residuals of fracture of the right ankle status post repair, 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from March 1984 to March 
1987, with service in the Army National Guard from May 1987 
to July 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision that awarded service 
connection and a 20 percent rating for a right ankle 
disability.  In February 2004, the Board denied a claim for a 
higher initial rating for this disability.  In August 2005, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's February 2004 decision and 
remanded the case for readjudication in accordance with a 
joint motion filed by the parties (the veteran and VA).

The Board addresses the issue of consideration for an 
extraschedular rating for the service-connected right ankle 
disability under the provisions of 38 C.F.R. § 3.321(b) 
(2006) in the REMAND part below and REMANDS that issue to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

The service-connected right ankle disability presents an 
exceptional or unusual disability picture that renders 
application of regular schedular standards impractical.


CONCLUSION OF LAW

The service-connected right ankle disability warrants 
referral to VA's Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the full grant of benefits sought on appeal in 
this decision with respect to the issue that follows, the 
Board need not discuss whether VA has complied sufficiently 
with any applicable requirements to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2006).  

The parties' joint motion for remand identified only one area 
for the Board to address on remand (the applicability of the 
correct evidentiary standard for extraschedular consideration 
under 38 C.F.R. § 3.321(b)).  The Court specifically 
incorporated the terms of the joint motion for remand in its 
August 2005 order.  See Breeden v. Principi, 17 Vet. App. 
475, 479 (2004) (where order from Court's Clerk was 
administrative, not adjudicatory, and did not incorporate the 
parties' joint motion, subsequent Board remand did not 
contravene any aspect of Clerk's order); Gallegos v. 
Principi, 16 Vet. App. 551, 553 (2003) (per curiam order).  

By the same token, neither the Court's order nor the parties' 
joint motion addressed any part of the Board's decision that 
involved the schedular diagnostic criteria (as opposed to the 
extraschedular rating criteria).  Indeed, as noted recently 
by the veteran's attorney in a February 2006 brief filed with 
the Board, the veteran's service-connected right ankle 
disability is currently evaluated with the maximum available 
schedular rating under the relevant diagnostic codes  See 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 
(2006); see also 38 C.F.R. § 4.71a, DC 5270 (2006).  The 
veteran's attorney noted that a higher rating was available 
only via extraschedular consideration under 38 C.F.R. 
§ 3.3.21(b).

The governing criteria for an extraschedular award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The Board is precluded 
by regulation from assigning an extraschedular rating in the 
first instance.  But the Board is not precluded from raising 
this question.  In fact, the Board is obligated to read all 
documents and oral testimony of record literally and to 
identify all potential theories of entitlement to a benefit 
under VA laws and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Board must address referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); VAOPGCPREC 6-96 (Aug. 16, 1996) (cited 
at 61 Fed. Reg. 66,748 (Dec. 18, 1996) (remand, rather than 
referral, is the proper disposition for extraschedular claims 
inferred or reasonably raised by the evidence of record).  
Upon remand to the RO, the RO must then refer the claim to 
those "officials who possess the delegated authority to 
assign such a rating in the first instance."  Floyd, 9 Vet. 
App. at 95.

The veteran suffered a right ankle fracture while on reserve 
duty with the Army National Guard in March 2000.  This injury 
necessitated two surgeries (in March and December 2000).  

In connection with an October 2002 VA vocational counseling 
consultation, the veteran reported having continuous right 
ankle pain that was more pronounced and intense when 
standing, walking, squatting, climbing, or lifting or 
carrying heavy objects.  He also stated that he could not 
work if the job involved walking over uneven terrain or 
exposure to cold and damp conditions.  He reported being on 
medications for the pain; however, some of the medication 
made him too sleepy.  The counseling psychologist opined that 
the veteran did have an impairment of employability and that 
the right ankle disability significantly contributed to this 
impairment.  The psychologist opined that the veteran did not 
have the training or education that was compatible with the 
restrictions and limitations of his service-connected 
disabilities.  Because he did not have marketable skills, he 
had an employment handicap.  However, he did not have a 
"serious" employment handicap because he did not need any 
special or supportive devices other than remedial education 
and the disability would not pose any adjustment 
difficulties.  

On a May 2003 VA joints examination, the veteran reported 
that he had rehabilitated his right ankle after to the point 
where he had regained most of his function.  However, he 
still complained of persistent ongoing ankle pain.  Although 
he could perform his activities of daily living, his right 
ankle precluded him from working on his feet too long.  The 
diagnosis was status post compound fracture of the right 
ankle with "some mild limited range of motion."  The 
examiner further commented that the current limitations 
included slight range of motion abnormality and ongoing right 
ankle pain that was fully responsive to outpatient pain 
medications.  

On a July 2006 VA joints examination, the veteran reported 
that he had moderate flare-ups of right ankle pain every one 
to two months that lasted for one to two days and caused him 
to stay off his feet because of worsened pain.  Dorsiflexion 
of the right ankle was from 0 to 10 degrees.  Plantar flexion 
was from 0 to 30 degrees.  Pain on motion was not noted, and 
there was no additional limitation of motion after repetitive 
use.  An X-ray revealed an orthopedic screw in the medial 
malleolus and mild degenerative narrowing and spurring at the 
tibial talar joint.  The diagnosis was post-traumatic 
arthritis in the right ankle.  Although the VA examiner 
opined that the veteran could be employed in a sedentary 
occupation, the examiner also commented that the severity of 
the veteran's right ankle disability would cause marked 
interference in his ability to sustain employment in physical 
occupations that required ability to be on his feet long 
periods of time.

The Board finds that there is sufficient evidence of "marked 
interference with employment," especially in light of the 
2002 vocational counseling psychologist's determination of 
the existence of an employment handicap, but particularly 
because of the conclusions of the July 2006 VA joints 
examination.  Therefore, the veteran's service-connected 
right ankle disability presents an exceptional or unusual 
disability picture and warrants referral to the appropriate 
VA officials for extraschedular consideration of a higher 
rating under 38 C.F.R. § 3.321(b).  


ORDER

The service-connected right ankle disability warrants 
referral to VA's Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for consideration of 
the assignment of an extraschedular rating since the 
effective date of service connection, and the appeal is 
granted to this extent.

REMAND

As discussed above, the veteran's service-connected right 
ankle disability warrants referral to the appropriate VA 
officials for extraschedular consideration.  

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Forward this case to VA's Under 
Secretary for Benefits or the Director 
of the Compensation and Pension Service 
for consideration of the assignment of 
an extraschedular rating for the 
service-connected right ankle 
disability since the effective date of 
service connection, under the 
provisions of 38 C.F.R. § 3.321(b).  
All actions taken thereafter should be 
in accordance with the directives of 
VA's Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service.

2.  Thereafter, if the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be treated 
expeditiously.  Claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims must 
be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


